DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Prior arts cited in this office action:
Uyehara et al. (US 20120027145 A1, hereinafter “Uyehara”)
Liu et al. (US 20080199183 A1, hereinafter "Liu”)
Kummetz et al. (US 20100278530 A1, hereinafter “Kummetz”)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/06/2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 13-15, 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uyehara et al. (US 20120027145 A1, hereinafter “Uyehara”) in view of Liu et al. (US 20080199183 A1, hereinafter "Liu”) and in view of Hunt et al. (US 6760804 B1, hereinafter “Hunt”).
Regarding claims 1 and 13:
Uyehara teaches a unit of a distributed antenna system (Uyehara [0002], where Uyehara discloses a distributed antenna system and method), the unit comprising:
an interface section configured to process (i) first signals for communication between a first digital base station configured to communicate the first signals using a first standard (Uyehara [0003], [0012] figs. 1 and 2, where Uyehara discloses the distributed antenna system includes service provider interface section(s) for interfacing with base stations and each base station can communicate according to any of a plurality different communication standard protocols and convert the signal to a format that that can be processed by a remote unit); 
wherein the interface section comprises:
a first digital interface card for interfacing with the first digital base station and for outputting a first digital signal protocol (Uyehara [0003], [0012], [0019] figs. 1 and 2 element 214 or 202, where Uyehara discloses an interfaces for interfacing the service provider and convert received digital signals to analog signal);
a second digital interface card for interfacing with the second digital base station and for outputting a second digital signal, the second digital base station being associated with a different frequency clock than a frequency clock associated with the first digital base station (Uyehara [0003], [0012], [0019]-[0020], [0024] figs. 1 and 2 element 214 or 202, where Uyehara discloses an interfaces for interfacing the service provider and convert received digital signals to analog signal and generate a master reference clock base on the reference clock signal form digital data stream received from service provider interface/or the base stations); and
a clock select device for selecting a system reference signal from a plurality of reference signals generated based on frequency clocks of the first digital base station and the second digital base station, the system reference signal being usable by components of the unit (Uyehara [0003], [0012], [0019]-[0020], [0024] figs. 1 and 2 element 214 or 202, where Uyehara discloses generated or select a master reference clock signal base on the reference clock signals from digital data streams received from service provider interfaces and/or the base stations);; and
wherein the interface section is configured to process the first signals and the second signals by performing operations comprising:
receiving a first downlink signal comprising first packetized data that includes first carrier data and first control data formatted according to the first standard communication protocol (Uyehara [0012], [0026] fig. 2, where Uyehara discloses receiving data formatted with corresponding header (control data) according to several type of communication protocols (such as Universal Serial Bus (USB), IEEE 1394 (FireWire), and Mobile Communications (GSM), 2100 MHz Universal Mobile Telecommunications System (UMTS), Worldwide Interoperability for Microwave Access (WiMAX), 3rd Generation Partnership Projects (3GPP) Long Term Evolution (LTE), or other appropriate communication services) that use packetized data);
receiving a second downlink signal comprising second packetized data that includes second carrier data and second control data formatted according to the second standard communication protocol (Uyehara [0012], [0026] fig. 2, where Uyehara discloses receiving other downlink data from other base stations through service provider interface); and
converting the first downlink signal from the first standard communication protocol and the second downlink signal from the second standard communication protocol into a format that allows the remote antenna unit to wirelessly transmit information from the first downlink signal and the second downlink signal to wireless user devices (Uyehara [0012], [0026] fig. 2, where Uyehara discloses converting the first and the second downlink signal using the DACU units), 
extracting the first  carrier data from the first packetized data and generating first digital signal from the first carrier data (Uyehara [0012], [0026] fig. 2, where Uyehara discloses converting the first downlink data into a first signal using a first of the DACU unit (202)); and 
extracting the second data from the second packetized data generating a second digital signal from the extracted second packetized data (Uyehara [0012], [0026] fig. 2, where Uyehara discloses converting the second downlink data into a second signal using a second of the DACU unit (202)); and 
an output section configured to:
generate a combined digital downlink signal based on the first digital signal and the second digital signal, wherein the combined digital downlink signal comprises the information to be wirelessly transmitted (Uyehara [0012], [0026] fig. 2, where Uyehara discloses multiplexing digital signal from different service providers using a digital multiplexing unit (204) into signals to be wirelessly transmitted using remote antennas); and
transmit the combined digital downlink signal to the remote antenna unit in the format that allows the remote antenna unit to wirelessly transmit the information (Uyehara [0012], [0026] fig. 2, where Uyehara discloses transmitting the multiplex signal using the remote antenna units).
Uyehara fails to explicitly teach extracting carrier signals from the received first and second signals
However, Liu teaches extracting the first carrier data form the first downlink (Liu [0039], figs. 8A and 8B; and
(Uyehara [0014], Liu [0008], [0036]-[0040],fig. 8B where Liu discloses determining carrier I and Q sample signals by extracting control signal which could be in any of the signal received from the signal providers of the system of Uyehara).
Signals received are channel processed and control signaling are removed to generate complex I/Q digital signal for further distribution (Liu [0008], [0026], [0038], fig. 8A).
Therefore, taking the teachings of Uyehara, and Liu as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to received signal from different service providers that were sent using different communication protocol, extract the carrier signal on each received signal to obtain  digital signals since the communication device the received signals are to be forwarded to might use different or more desirable protocol, hence different control signal might be needed or no control signal might be necessary, and multiplex the signals for transmission to other communication device, such as remote units or other base stations using wireless medium, for establishing efficient communication.
Uyehara in view of Liu fails to explicitly teach if the remote antenna unit is not configured for processing the first signals using the first standard communication protocol and the second signal using the second standard communication protocol.
 However, Hunt discloses apparatus and method for providing an interface between legacy application and wireless communication network  wherein said interface application converts outgoing data from said legacy application via said virtual port to a first format substantially complying with said protocol, and converts incoming data substantially complying with said protocol into a second format compatible by said bus and said legacy application, said system  (Hunt col. 1 lines 33-49, Claim 21).                   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to convert the multiplex data in the system of Uyehara in view of Liu, into a protocol that is compatible with the remote antenna unit if the protocol of the first and second base stations is not compatible with the remote antenna unit, as taught by Pub, in order to facilitate compatibility of modern system with legacy system (Hunt Col. 2 lines 10-16).
Regarding claims 2 and 18:
Uyehara in view of Liu and in view of Hunt teaches wherein the first standard communication protocol comprises at least one of a Common Public Radio Interface protocol, an Open Radio Equipment Interface protocol, or an Open Base Station Standard Initiative protocol and the second standard communication protocol comprises at least one of the Common Public Radio Interface protocol, the Open Radio Equipment Interface protocol, or the Open Base Station Standard Initiative protocol  (Uyehara [0008], [0012], [0036]-[0040], where Uyehara in view of Liu teaches any of the service providers could use any of the different communication protocols).
Regarding claims 3 and 14:
Uyehara in view of Liu and in view of Hunt teaches wherein the first standard communication protocol and the second standard communication protocol are the same communication protocol (Uyehara [0008], [0012]-[0017], [0036]-[0040], fig. 2 where Uyehara in view of Liu teaches any of the service providers could use any of the different communication protocols therefore same protocol can also be used in more than one base station).
Regarding claims 4 and 15:

wherein the second standard communication protocol is incompatible with the first standard communication protocol, preventing the first carrier data from being combined with the second carrier data (Uyehara [0013], [0015], [0017], fig. 2, where the cited standard protocols can be compatible or incompatible).
Regarding claims 6 and 17:
Uyehara in view of Liu and in view of Hunt teaches wherein the interface section is further configured to receive an analog downlink signal received from an analog base station (Uyehara [0014], fig. 2, where Uyehara discloses generating the digital signals from an analog signal from service provider that can also be base station);
wherein the interface section comprises:
a digital interface device configured to transform the first downlink signal into the first digital signal and transforming the second downlink signal into the second digital signal (Uyehara [0014], fig. 2, where Uyehara discloses transforming the received signal from a first  and second service providers  into a first and second desired digital signals); and
an analog interface device configured to transform the analog downlink signal into a third digital signal (Uyehara [0014], fig. 2, where Uyehara discloses a digital to analog converter unit to convert the received signal from one of the service provider to digital signal);
wherein the output section is further configured to combine the first digital signal, the second digital signal, and the third digital signal into the combined digital downlink signal (Uyehara [0012], [0026] fig. 2, where Uyehara discloses multiplexing digital signal from different service providers using a digital multiplexing unit (204) into signals to be wirelessly transmitted).
Regarding claim 7:
Uyehara in view of Liu and in view of Hunt teaches wherein the interface section further comprises:
a physical layer device configured to receive the first downlink signal and the second downlink signal (Uyehara [0012]-[0014],  where both Uyehara discloses receiving digital signal in a particular format known in the art);; and
a de-framer configured to:
extracting the first carrier data form the first downlink signal (Liu [0039], figs. 8A and 8B); and
 Extracting the second carrier data form the second down link signal  (Uyehara [0014], Liu [0008], [0036]-[0040],fig. 8B where Liu discloses determining carrier I and Q sample signals by extracting control signal which could be in any of the signal received from the signal providers of the system of Uyehara).
Regarding claim 8:
Uyehara in view of Liu and in view of Hunt teaches wherein the output section comprises a backplane configured to: 
combine the first digital signal and the second digital signal into the combined digital downlink signal, and output the combined digital downlink signal as serialized data over a serial link to an RF transceiver (Uyehara [0014], [0030]-[0032], figs. 1-4).
Regarding claim 19: 
.

Claims 5, 9-12, 16, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uyehara et al. (US 20120027145 A1, hereinafter “Uyehara”) in view of Hunt et al. (US 6760804 B1, hereinafter “Hunt”) and in view of Kummetz et al. (US 20100278530 A1, hereinafter “Kummetz”).
Regarding claims 5 and 16:
Uyehara in view of Hunt above teaches all the limitation of this claim except wherein the output section is further configured for combining the first complex digital signal and the second complex digital signal into the combined digital downlink signal by summing a first plurality of digital samples from the first carrier data and a second plurality of digital samples from the second carrier data, wherein each of the first plurality of digital samples and the second plurality of digital samples represents a respective in-phase component and quadrature component.
However, Kummetz teaches a formatter 224 de-frames and bit synchronizes the signal, decodes the signal, performs a parallel to serial conversion and rate buffers the signal.  A resampler 226 converts the signal to a complex format if required, decimates and filters the signal and re-samples it. This reduces the amount of data that has to be transferred over the optical links 60 and synchronizes the rate of the digitized data to the optical network bit rate. The (Kummetz [0064], fig. 10A).
Therefore, taking the teachings of Uyehara, Hunt and Kummetz as a whole, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the received the complex digital signals by summing the real samples and the imaginary samples to output combined real signal and combine imaginary signal, in order to transmit combine composite signal using one link without degrading the signal.
Regarding claims 9 and 20:
Uyehara in view of Liu, in view of Hunt and in view of Kummetz  fails to explicitly teaches wherein the interface section comprises a drop/add device and a decision circuit in communication with the drop/add device, wherein the decision circuit is configured to cause, based on the first clock rate for the digital base station being different from a second clock rate for an additional base station in communication with the unit, the drop/add device to perform at least one of (i) dropping bits from the first digital signal and (ii) adding bits to the first digital signal.
However, Kummetz discloses buffers for buffering and routing the incoming and outgoing signals. And a formatter 106 breaks out the buffers and O&M Ethernet data 112a-c and the user Ethernet data 110a-b and routes them to the Controller 74 and the Ethernet switch 78, respectively (Kummetz [0042], [0049], and [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a add or drop data bit since if two signals are being receive or 
Regarding claim 10:
Liu in view of Uyehara, in view of Liu, in view of Hunt and in view of Kummetz teaches all the limitation of this claim except wherein the first interface card comprises:
wherein the drop/add device comprises a drop/add FIFO disposed between the output section and a framer/deframer configured to extract at least one of the first carrier data and the second carrier data, wherein the decision circuit is configured to (i) cause the drop/add FIFO to drop bits of the first digital signal in response to the drop/add FIFO reaching a first depth threshold and (ii) cause the drop/add FIFO to add bits to the first digital signal in response to the drop/add FIFO reaching a second depth threshold.
	However, Kummetz discloses buffers for buffering and routing the incoming and outgoing signals. And a formatter 106 breaks out the buffers and O&M Ethernet data 112a-c and the user Ethernet data 110a-b and routes them to the Controller 74 and the Ethernet switch 78, respectively (Kummetz [0042], [0049], and [0064]).
Therefore, taking the teachings of Liu, Uyehara, Hunt and Kummetz it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a FIFO buffer to store the received data bits and to discard the bits when the buffer is full (first threshold) since there would be no place to store them and add more bits when the buffer has room or is empty, since this is well known in the art and only requires routine skill in the art
Regarding claim 11:
Uyehara in view of Liu and in view of Hunt  and in view of Kummetz teaches wherein at least one of the first carrier data and the second carrier data comprises voice data from a digital (Liu [0008], [0036]-[0040], Kummetz [0002], [0033]).
Regarding claim 12:
Uyehara in view of Liu and in view of Hunt  and in view of Kummetz teaches wherein the unit is configured to generate a system reference clock rate for the distributed antenna system based on a reference clock obtained from the digital base station (Uyehara [0003], Kummetz [0042]).
Regarding claim 21:
Uyehara in view of Liu and in view of Hunt and in view of Kummetz teaches wherein processing (i) the first signals for communication between the first digital base station and the remote antenna unit; and (ii) the second signals for communication between the second digital base station and the remote antenna unit further comprises:
receiving an uplink signal from the remote antenna unit (Uyehara [0013], [0015], [0017], [0020], figs. 2-4); and
formatting the uplink signal according to the first standard communication protocol or the second communication protocol for transmission to the first digital base station or transmission to the base station unit (Uyehara [0013], [0015], [0017], [0020], figs. 2-4), wherein formatting the uplink signal comprises:
generating uplink control data using at least one of the first control data and the second control data;
(Uyehara [0013], [0015], [0017], [0020], figs. 2-4; Hunt col. 2 lines 10-16, two way communication is disclosed and formatting the signal so that is best receive at the receiving end in the uplink Liu [0008], [0026], [0038], fig. 8A). 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        April 20, 2021